DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 7-11 and 15-31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 7, none of the prior art fairly teaches or suggest an explosive-containing sorbent, which is not detonable by fire, heat, friction or impact, wherein said sorbent excludes porous polymer and comprises one or more adsorbed explosive materials; and a mesoporous silica of the MCM-41 type (hexagonal), wherein the mesoporous silica possesses a combination of two or more of the following physical properties, as shown in the table. The prior art teaches similar compositions and methods (see Addleman et al. US 2014/0322518). However, there is no suggestion or motivation to modify the prior art by excluding the use of a porous polymer in combination with the other limitations of the claims. As such independent claim 7 is seen as novel and non-obvious over the prior art, and is deemed allowable.
With respect to independent claim 9, none of the prior art fairly teaches or suggest a method of converting a detonable explosive material into a non- detonable form, the method comprising adsorbing the explosive material onto a sorbent of mesoporous silica of the MCM-41 type (hexagonal), wherein the mesoporous silica possesses a combination of two or more of the following physical properties, as shown in the table, and wherein said sorbent excludes a porous polymer. The prior art teaches similar compositions and methods (see Addleman et al. US 2014/0322518). However, there is no suggestion or motivation to modify the prior art by excluding the use of a porous polymer in combination with the other limitations of the claims. As such independent claim 9 is seen as novel and non-obvious over the prior art, and is deemed allowable.
With respect to independent claim 10, none of the prior art fairly teaches or suggest a  method of neutralizing an explosive-containing sorbent, which is not detonable by fire, heat, friction or impact, said explosive-containing sorbent comprising sorbent and one or more explosive materials, the method comprising: exposing the explosive-containing sorbent to an amount of one or more neutralizing agents for a period of at least 6 hours. The prior art teaches similar compositions and methods (see Addleman et al. US 2014/0322518). However, there is no suggestion or motivation to modify the prior art to neutralize an explosive agent bound to a sorbent. As such independent claim 10 is seen as novel and non-obvious over the prior art, and is deemed allowable.
With respect to independent claim 24, none of the prior art fairly teaches or suggest an explosive-containing sorbent, which is not detonable by fire, heat, friction or impact, comprising: one or more explosive materials; and a mesoporous silica of the MCM-41 type (hexagonal), wherein the mesoporous silica possesses a combination of two or more of the following physical properties, as shown in the table, wherein said mesoporous silica comprises silane functionalized mesoporous silica; and wherein said sorbent excludes a porous polymer. The prior art teaches similar compositions and methods (see Addleman et al. US 2014/0322518). However, there is no suggestion or motivation to modify the prior art by excluding the use of a porous polymer in combination with the other limitations of the claims. As such independent claim 24 is seen as novel and non-obvious over the prior art, and is deemed allowable.
With respect to the dependent claims, they are found to be allowable at least for the same reasons given above, and in further consideration of their additional limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734